Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered November 16, 1982, convicting him of robbery in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the instant appeal, the defendant argues that reversible error was committed by the prosecutor in his summation when he allegedly vouched for the credibility of his witnesses and inflamed the jury by his comments (see, People v Whitehurst, 87 AD2d 896; People v Ashwal, 39 NY2d 105). The defendant’s argument must be rejected. The record indicates that defense counsel did not interpose a timely objection to the remarks in the prosecutor’s summation of which he now complains and consequently the alleged errors have not been preserved for appellate review (CPL 470.05 [2]). In any event, reversal in the interests of justice is not warranted since for the most part, the remarks constituted fair comment on the evidence and the proof of the defendant’s guilt was overwhelming (see, People v Scott, 108 AD2d 882; People v Gutierrez, 105 AD2d 754). Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.